DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaloom (US Pub: 2014/0347814 A1).
 	As to claim 1, Zaloom discloses a keyboard with an independent bracket (i.e. as seen in figure 8-12 embodiment the attached keyboard and stand system of Zaloom uses an independent bracket 105 to hold an external display device 110) (see Fig. 8-12, [0107-0111]), comprises a bracket (i.e. the bracket is the combined structure of the unit 
 	A first panel movably connected to the first keyboard so that the two are able to be relatively unfolded or folded (i.e. the first panel is the panel that is attached movable element 305, 310 and 315 which allow the keyboard to found and unfold) (see Fig. 12, [0111]); 
 	A second panel pivotally connected to the first panel (i.e. the second panel is the panel 105 underneath the display as seen in the figure 12) (see Fig. 12, [0111]); 
 	the second panel configured with a support portion for supporting a display device (i.e. the support system is the unit that is placed on the side and back of the panel 105 which retains the display unit 110) (see Fig. 12, [0111]); 
 	An adjustment unit configured between the second panel and the first panel for adjusting the included angle between the second panel and the first panel to change the position of the support portion so as to adjust the tilt angle of the screen of the display device (i.e. the adjust unit is the magnetic attachment point between the 305, 510, 5105 and the 100 element which allow the unit to change angles as seen in figure 11 where the unit is tiltably which is further display in figure 13 embodiment) (see Fig. 11-13, [0109-0111]); 
 	The keyboard (i.e. the keyboard is in combination of the unit which is attachable magnetically as seen in figure 11-13) (see Fig. 11-13, [0109-0111]) comprises: 
 	the second panel rotated about a pivot such that the second panel and the adjustment unit are received in the first panel (i.e. as seen in figure 12-13, the second 
 	As to claim 2, Zaloom teaches the keyboard with an independent bracket according to claim 1, wherein one end of the adjustment unit is configured with a rotating portion (i.e. the magnetic attachment unit on the flexible parts as seen in figure 12) (see Fig. 12), and the other end of the adjustment unit is configured with a slider mechanism capable of sliding in a chute configured in the first panel to change the included angle (i.e. as seen in figure 12 that three part subunit of 305, 310, and 315 are a slider mechanism which slide into each other to create a folding mechanism like a chute transformable) (see Fig. 11, 12, [0109-0111]), and the rotating portion is pivotally connected to the second panel (i.e. the rotating portion is the magnetic portion which is pivotably connected to the second panel as seen in figure 13) (see Fig. 13).
	As to claim 3, Zaloom teaches the keyboard with an independent bracket according to claim 2, wherein the chute is configured between the position in which the first panel is movably connected to the first keyboard and the position in which the second panel is pivotally connected to the first panel (i.e. as seen in figure 12 that three part subunit of 305, 310, and 315 are a slider mechanism which slide into each other to create a folding mechanism like a chute transformable) (see Fig. 11, 12, [0109-0111])
	As to claim 4, Zaloom teaches the keyboard with an independent bracket according to claim 2, wherein the chute is configured with a limiting bayonet, and the limiting bayonet is able to restrict the movement of the slider mechanism, and the slider mechanism comprises a resilient portion that is able to be disengaged from the restriction of the limiting bayonet when an external force is applied to the adjustment 
	As to claim 5, Zaloom teaches the keyboard with an independent bracket according to claim 1, wherein the first panel is configured with a concave structure, and the second panel and the adjustment unit is able to be embedded in the concave structure such that the bracket has: a receiving state that the outer side surface of the second panel does not protrude the concave structure (i.e. since the figure panel is shown to be a flexible unit that can bend in a variety way, it is a concave structure where the adjustment unit magnet is embedded in the structure to allow the attachment of the two section together) (see Fig. 11-13, [0110-0111]).
	As to claim 6, Zaloom teaches the keyboard with an independent bracket according to claim 5, wherein the second panel is a U-shaped structure, and the support portion is configured at the bottom of the U-shaped structure, and both sides of the opening of the U-shaped structure are connected to the first panel by a hinge structure (i.e. as seen in figures 12-17 the U shape structure at the corner of the panel 105 retains the display and is connected to the first panel by a hinge structure that attached the entire unit together as seen in figure 17 embodiment) (see Fig. 12-17, [0111]).
	As to claim 7, Zaloom teaches the keyboard with an independent bracket according to claim 6, wherein any one or more of the first panel, the second panel and the adjustment unit are configured with a groove structure that facilitates a user to buckle so that the keyboard changes from a receiving state to an unfolded state (i.e. the 
	As to claim 8, Zaloom teaches the keyboard with an independent bracket according to claim 1, wherein a first magnetic portion is configured on the first panel, and a second magnetic portion is configured on the second panel at the position corresponding to the first magnetic portion, and the first magnetic portion and the second magnetic portion are able to generate a magnetic attraction force when getting close (i.e. as seen in figure 17, the magnetic attachment are from both side where the entire unit is able to be formed together) (see Fig. 12-17, [0111]).
	As to claim 10, Zaloom teaches the keyboard with an independent bracket according to claim 1, wherein the first panel and/or the first keyboard are configured with fixed grooves and/or fixed bars for restricting the sliding of the display device relative to the first panel (i.e. as seen in figure 12, the attachment area is shows to have fixed bars three of which forms an integrated movement detent system that join the first panel to the rest of the second panel) (see Fig. 11-13, [0110-0111]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zaloom in view of Hirschman (US Pub: 2012/0271967 A1).
 	As to claim 9, Zaloom teaches the keyboard with an independent bracket according to claim 1, but do not teach wherein at least one second keyboard structure is further included, and the second keyboard structure is movably connected to the first keyboard (i.e. Zaloom teaches a flexible expandable system which include stylus touch pads and keyboard, but do not teach a separate second keyboard structure) (see Zaloom, Fig. 12).
 	Hirschman teaches wherein at least one second keyboard structure is further included, and the second keyboard structure is movably connected to the first keyboard (i.e. as seen in figure 6 and 14, Hirschman teaches a multiple keyboard device whereby specialized attachable keyboard is capable to swapped and expanded) (see Fig. 6, 14, [0082]).
 	Since both Zaloom and Hirschman teach a flexible and expandable portable computer system with different attachment devices such as keyboard and stylus, they are analogous is having the same field of endeavor.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the application’s filing to have used the multiple keyboard layout design of Hirschman to further enhanced the computer device of Zaloom, in order to expand the system to accommodate video game applications which may require more than one keyboard devices (see Hirschman, [0082]).
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim is cited to teach a similar emboidment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.